COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 ANDRES ALVARADO,                               §
                                                                 No. 08-15-00352-CR
                              Appellant,        §
                                                                    Appeal from the
 v.                                             §
                                                                  394th District Court
                                                §
 THE STATE OF TEXAS,                                          of Jeff Davis County, Texas
                                                §
                               Appellee.                          (TC# CR 1400813)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2018.


                                            LEE ANN DAUPHINOT, Judge

Before McClure, C.J., Rodriguez, and Dauphinot, Judge
Dauphinot, Judge (Sitting by Assignment)